Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 30, 2016

The Court of Appeals hereby passes the following order:

A16A1657. INEZ C. MOSS et al. v. CURTIS BRUCE HAWTHORNE.

      Inez C. Moss and Michael L. Moss appeal from an order of the trial court
denying their claim that they had acquired prescriptive title to certain property.
Although the appellants directed his appeal to this Court, it appears jurisdiction is
proper in the Supreme Court under its title to land jurisdiction.
       “Cases respecting title to land, as that term is used in the Constitution for the
purpose of defining the jurisdiction of [the Supreme Court], refer to and mean actions
at law, such as ejectment and statutory substitutes, in which the plaintiff asserts a
presently enforceable legal title against the possession of the defendant for the
purpose of recovering the land.” Bond v. Ray, 207 Ga. 559, 562 (63 SE2d 399)
(1951) (punctuation omitted); see also Cole v. Cole, 205 Ga. App. 332 (1) (422 SE2d
230) (1992). This appears to be such a case. See, Goodrum v. Goodrum, 283 Ga. 163
(657 SE2d 192) (2008). Accordingly, this appeal is hereby TRANSFERRED to the
Supreme Court for disposition. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (1);
Tharp v. Harpagon Co., 278 Ga. 654, 655 (1) (604 SE2d 156) (2004); Goodrum,
supra.
                                        Court of Appeals of the State of Georgia
                                                                             06/30/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.